Title: Thomas Jefferson to James Walker, 17 April 1813
From: Jefferson, Thomas
To: Walker, James


          Sir Monticello Apr. 17. 13.
          I originally employed you to build my saw mill having confidence in your work & prices. when it was turned over to mr Brown, it was understood between you and myself that he was to be governed by your prices. we are now about coming to a settlement, which renders it necessary for me to ask the
			 favor of your
			 prices. mr Brown handed me a bill of yours, but it related only to gristmills, containing none of the articles of a sawmill. the inclosed bill contains the articles most particularly wanted. I will request the favor of you to note in that your price at the end of every article and to add such others as may be here omitted, which I
			 shall be glad to recieve by the bearer as I expect to settle with mr Brown within two or three days. your
			 favor herein will oblige Sir
          Your humble servtTh: Jefferson
        